MEMORANDUM OPINION
No. 04-03-00762-CR
Wilbur Charles TYLER,
Appellant
v.
The STATE of Texas,
Appellee
From the 227th Judicial District Court, Bexar County, Texas
Trial Court No. 2001-CR-0260
Honorable Philip Kazen, Jr., Judge Presiding
Opinion by:	Catherine Stone, Justice
Sitting:	Alma L. López, Chief Justice
		Catherine Stone, Justice
		Sarah B. Duncan, Justice
Delivered and Filed:	November 3, 2004
AFFIRMED
	Wilbur Tyler pleaded guilty to sexual assault and was placed on five years deferred
adjudication probation.  On September 8, 2003, the trial court revoked Tyler's deferred adjudication
probation and assessed punishment at twelve years confinement.
	Tyler's court-appointed appellate attorney filed a brief containing a professional evaluation
of the record and demonstrating that there are no arguable grounds to be advanced. Counsel
concludes that the appeal is without merit.  The brief meets the requirements of Anders v. California,
386 U.S. 738 (1967).  
	A copy of counsel's brief was delivered to Tyler, who was advised of his right to examine the
record and to file a pro se brief.  No pro se brief has been filed.  After reviewing the record, we agree
that the appeal is frivolous and without merit. The judgment of the trial court is therefore affirmed.
Furthermore, we grant counsel's motion to withdraw.  Nichols v. State, 954 S.W.2d 83, 86 (Tex.
App.--San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n. 1 (Tex. App.--San
Antonio 1996, no pet.).
							Catherine Stone, Justice
Do Not Publish